PER CURIAM
Defendant has petitioned us to reconsider our decision that reversed and remanded the post-conviction judgment in this case, seeking, among other things, clarification of the tasks for the parties and the post-conviction court on remand. We allow the petition to provide the requested clarification.
In assessing a claim that trial counsel in petitioner’s criminal case provided inadequate legal assistance, the post-conviction court proceded from what has now been confirmed in Lafler v. Cooper,_US_, 132 S Ct 1376, 182 L Ed 2d 398 (2012), and Missouri v. Frye,_US_, 132 S Ct 1399, 182 L Ed 2d 379 (2012), to have been a false first premise. Accordingly, as defendant posits in his reconsideration petition, the “court intends for the parties and the post-conviction court to simply start over (i.e., to consider anew both the deficient-performance question and the prejudice question), now that Frye and Lafler” have been decided.
Reconsideration allowed; former opinion clarified and adhered to as clarified.